     Case 2:16-cr-00631-DAK-PMW Document 247 Filed 08/08/19 Page 1 of 2




JOHN W. HUBER, United States Attorney (#7226)
MICHAEL GADD, Special Assistant United States Attorney (#13704)
KENT A. BURGGRAAF, Special Assistant United States Attorney (#13044)
VERNON G. STEJSKAL, Assistant United States Attorney (#8434)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682
Email: michael.gadd@usdoj.gov


                      IN THE UNITED STATES DISTRICT COURT
                       DISTRICT OF UTAH, CENTRAL DIVISION

  UNITED STATES OF AMERICA,                       Case No. 2:16-cr-00631-DAK

         Plaintiff,                               UNITED STATES’ RESPONSE
                                                  REGARDING ITS BRADY/GIGLIO
         vs.                                      OBLIGATIONS

  AARON MICHAEL SHAMO,
                                                  Judge Dale A. Kimball
         Defendant.

       The United States, by and through Michael Gadd, Special Assistant United States

Attorney, certifies that it has satisfied its Brady/Giglio disclosure obligations. The

undersigned prosecutor met and conferred with counsel for the defendant today and

answered their questions, specifically questions regarding whether any additional co-

conspirators had been charged for their involvement with Mr. Shamo’s drug trafficking

enterprise.

       While conferring today, the defendant’s representatives indicated they were aware

of Mr. Shamo’s co-conspirators who had been charged but inquired about additional

suspects whose names appear on the defendant’s witness list. The United States assured
     Case 2:16-cr-00631-DAK-PMW Document 247 Filed 08/08/19 Page 2 of 2



them that it had not charged any of the defendant’s proposed witnesses other than those

previously identified. The United States recognizes that its disclosure obligations remain

ongoing.



       Respectfully submitted this 8th day of August, 2019,




                                                 JOHN W. HUBER
                                                 United States Attorney
                                                                                             /
                                                   /s/ Michael Gadd
                                                 MICHAEL GADD
                                                 Special Assistant United States Attorney




                                             2
